Citation Nr: 9930377	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-37 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.  

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to a compensable rating for a lumbosacral 
strain.  

4.  Entitlement to a compensable rating for bilateral shin 
splints.

5.  Entitlement to a compensable rating for a fallen arch of 
the left foot.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
September 1995.  This appeal arises from a February 1996 
rating decision of the Roanoke, Virginia Regional Office 
(RO), which denied the veteran's claims for service 
connection for disabilities of the left elbow and right hip 
and which granted the veteran's claims for service connection 
for a lumbosacral strain, bilateral shin splints, and a 
fallen arch of the left foot, assigning each a noncompensable 
evaluation.  

In August 1998, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development.  As 
noted in the remand, the veteran submitted a notice of 
disagreement in February 1997 with regard to the assignment 
of a noncompensable rating for his service connected 
bilateral hearing loss.  In March 1997, the RO issued a 
statement of the case on the issue, but the veteran did not 
perfect his appeal.  Therefore, this matter is not in proper 
appellate status. 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection--which describes the present case--and a claim for 
an increased rating of a service connected disability.  The 
issues for appellate consideration are reflected on the first 
page of this decision in accordance with Fenderson.  



FINDINGS OF FACT

1.  To the extent possible, the RO has obtained all available 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The medical evidence does not show that the veteran's 
left elbow condition is related to service.  

3.  The medical evidence does not show that the veteran's 
right hip condition is related to service.  

4.  The veteran's lumbosacral strain is manifested by 
characteristic pain on motion without medical evidence of 
muscle spasticity or limitation of motion.

5.  The veteran's bilateral shin splints are manifested by 
complaints of pain in the left knee, swelling and pain in the 
right Achilles tendon, and pain in both shins upon squatting 
for two minutes or prolonged walking; the clinical findings 
demonstrate mild tenderness bilaterally with full range of 
motion.  

6.  The veteran's fallen arch of the left foot is manifested 
by complaints of pain whenever he steps up on a curb or uses 
the stairs; the clinical findings demonstrate tenderness in 
the mid-longitudinal arch of the left foot with flattening of 
the arch.  


CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.304 (1999).

2.  A right hip disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.304 (1999).

3.  The veteran's lumbosacral strain is 10 percent disabling, 
according to regulatory criteria.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5295 (1999).  

4.  The veteran's bilateral shin splints are 10 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5262 (1999).  

5.  The veteran's fallen arch of the left foot is not 
compensable, according to regulatory criteria.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5276 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on an August 1989 
enlistment physical examination, the veteran's upper and 
lower extremities, feet, and spine were clinically evaluated 
as normal.  In November 1989, there was a complaint of pain 
in the right lower leg and ankle while running.  An 
examination revealed that the right ankle was symmetrical 
with the left ankle and had full range of motion.  There was 
no edema, discoloration, or crepitus of the right ankle.  
There was a normal gait.  There was no swelling, 
discoloration, or tenderness to palpation of the right lower 
leg.  The diagnosis was soft tissue trauma.  In February 
1990, there was a complaint of low back pain.  An examination 
revealed full range of motion, a negative straight leg 
raising test, and equal leg strength.  There was no 
paravertebral muscle spasm.  The assessment was low back 
muscle strain.  A May 1990 examination report revealed mild 
lumbar paraspinal tenderness and full range of motion of the 
back, with mild pain in the lower back when returning to an 
upright position after bending forward.  A subsequent May 
1990 record indicates a complaint of back pain.  An 
examination revealed full range of motion with tenderness in 
the area of T12 to L2 and across the entire back.  An 
examination the next day revealed that the veteran's back was 
nontender and had full range of motion.  In April 1991, the 
veteran was seen for shin splints.  He denied any 
neurological or vascular symptoms or swelling.  He had a 
normal gait.  An examination revealed his left leg to be 
neurovascularly intact with full range of motion in all 
joints.  There was no pain with passive dorsiflexion of the 
foot or toes or decreased sensation between the toes.  There 
was mild tenderness over the medial tibia at the junction of 
the proximal 2/3 and distal 1/3.  The x-rays of the left 
tibia/fibula were within normal limits.  In December 1994, 
there was a complaint of a bump on the right heel with sharp 
pains on walking.  The assessment was Achilles 
tendonitis/bursitis.  

On a May 1995 final physical examination, the veteran's upper 
and lower extremities, feet, and spine were clinically 
evaluated as normal.  In June 1995, there was a complaint of 
low back pain and left elbow pain.  The veteran reported that 
his elbow was intentionally irritated from weight lifting and 
that it had persisted to produce a localized burning 
sensation.  An examination of the back revealed a negative 
straight leg raising test.  There were no spinal deformities 
visualized.  The veteran was able to touch his toes with 
pain, and there were muscle spasms.  The assessment was lower 
lumbar muscle strain.  An examination of the elbow revealed 
full range of motion with 5/5 strength on flexion and 
extension.  There was pain to palpation of the ulnar nerve 
and mild edema.  The findings on an x-ray of the elbow were 
unremarkable.  The assessment was left elbow tendonitis 
versus ulnar nerve contusion.  In July 1995, the veteran 
reported that the pain medication for his left elbow and back 
was not effective, and he was referred to the VA after his 
discharge from service in 11 days if his symptoms persisted.  
The veteran also reported that his left arch had fallen due 
to foot strain and that his right hip popped whenever he made 
a quick movement.  He requested evaluation and treatment for 
these conditions.  There were no subsequent medical records.

On a September 1995 application for VA disability 
compensation, the veteran indicated left elbow pain due to 
trauma in December 1994, right hip pain in February 1994, 
lower back pain in 1990, bilateral shin splints in April 
1991, and a fallen arch of the left foot in January 1994.  

In a letter received in November 1995, the veteran indicated 
that he had been unable to find adequate employment since he 
submitted his application for VA benefits.  He stated that he 
has often been bothered by some of the problems listed in his 
claim.  

On a December 1995 VA examination, the veteran's complaints 
included a painful left elbow, pain in the right hip area 
(adductor area) with popping, low back pain especially on 
sitting with occasional radiation into both upper legs, shin 
splints on squatting or prolonged walking, and a dropped arch 
of the left foot with occasional pain.  On examination, the 
veteran's posture was good and his gait was normal.  A 
musculoskeletal examination revealed tenderness between the 
lateral epicondyle and olecranon with full range of motion, 
tenderness in the mid-longitudinal arch of the left foot with 
flattening of the arch on weight-bearing, tenderness in the 
right adductor muscle, and mild tenderness medial to tibial 
bilaterally with full range of motion.  A neurological 
examination revealed that motor and sensory testing was 
normal.  There was a very slight trace of a reflex in the 
left knee and left ankle, while the remaining reflexes were 
2+.  X-rays of the left elbow, right hip, lumbosacral spine, 
and left foot (including weight-bearing) were normal.  The 
diagnoses were left elbow pain without arthritis, bursitis of 
the right adductor (thigh) without arthritis of the hip, 
chronic low back pain, recurrent shin splint type problem, 
and a symptomatic fallen arch of the left foot with normal x-
ray.  

In a letter received in March 1996, the veteran indicated 
that he experienced irritating pain daily in his left elbow, 
which he injured during physical training on deployment 
aboard the USS NASSAU.  He stated that the doctor he saw in 
service did not rule out the possibility of a pinched nerve.  
Regarding his right hip, he stated that his problems were 
documented in his service records and that his hip was sore 
daily and often popped.  He maintained that his back was 
seriously painful at times, especially on sitting after 
prolonged standing.  He noted that he had terrible pain in 
both shins whenever he squatted down for two minutes.  He 
claimed that the VA x-ray of his left foot was not conducted 
in the weight-bearing position.  

In a statement received in August 1996, the veteran argued 
that he should be service connected for his left elbow 
condition as his elbow pain was obviously documented in the 
service records.  The veteran claimed that service connection 
was also warranted for his hip pain.  He indicated that he 
initially injured his hip in 1993 during a physical training 
session when he slipped on ice and his hip popped and that a 
medical doctor was not available at that time.  He maintained 
that his hip has continued to pop, causing soreness.  He 
stated that his hip complaints were noted in the service 
records.  Regarding his lumbosacral strain, the veteran 
believed that he should receive at least a 10 percent rating 
because he was sore daily while standing or sitting or on 
forward bending.  He claimed that he has lumbosacral spasms, 
sharp pains in the back of his legs on bending his back in 
certain positions, and limitation of motion of the 
lumbosacral spine.  Regarding his shin splints, the veteran 
stated that a minimum rating of 10 percent was warranted.  He 
stated that he has had therapy for his shins in 1991 and that 
he has experienced left knee pain and pain and swelling of 
the Achilles tendon of the right foot, which was documented 
in his service record.  Regarding his fallen arch, he 
indicated that he experienced pain whenever he stepped up on 
a curb or used the stairs and that his left knee has become 
bothersome. 

II.  Analysis

Initially, it is noted that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims which are plausible.  Moreover, 
the Board is satisfied that all relevant evidence has been 
properly developed to the extent possible.  In that regard, 
it is noted that, in accordance with VA's duty to assist the 
veteran in the development of facts pertaining to his claims 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999), in August 1998 the Board remanded the case 
to the RO for additional development.  This development 
included obtaining an adequate VA examination in orthopedics 
and neurology, in order to determine the nature and etiology 
of any disability of the left elbow and right hip and to 
ascertain the nature and severity of the veteran's service 
connected lumbosacral spine, shin splints, and fallen arch of 
the left foot.  The record indicates that the veteran was 
scheduled for the examination in February 1999 but that he 
never appeared.  The RO noted this on a supplemental 
statement of the case issued in April 1999, but the veteran 
has not thereafter responded to either explain his failure to 
report or indicate a willingness to appear for the 
examination.  38 C.F.R. § 3.655 (1999) provides that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim the claim shall be rated based on the 
evidence of record.  Accordingly, the Board will determine 
the veteran's claims on the basis of the record of evidence.  

The Board notes that in Wood v. Derwinski, 1 Vet. App. 190 
(1991), the Court stated that the duty to assist is not 
always a one-way street, and if a claimant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  In this case, as the veteran has not 
responded to the RO's August 1998 request for additional 
information regarding treatment of his disabilities and as he 
has failed to report for his scheduled examination in 
connection with his claims, the Board concludes that no 
further assistance is necessary to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a). 

A.  Service Connection for Disabilities of the Left Elbow and 
Right Hip

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

The veteran contends that service connection for a left elbow 
condition is warranted.  He maintains that he has experienced 
left elbow pain since service.  Service medical records show 
that following a separation examination in May 1995 the 
veteran was diagnosed with left elbow tendinitis versus an 
ulnar nerve contusion in June 1995.  He was referred to VA 
should his symptoms persist.  There are no VA outpatient 
records showing complaints referable to the left elbow; 
however, on a VA examination in December 1995, the veteran 
was diagnosed with left elbow pain without arthritis.  No 
underlying pathology was specified to account for the 
complaints.  Thereafter, the veteran was scheduled for 
another VA examination in 1999 to clarify his diagnosis and 
determine whether his condition is related to the findings in 
service.  As the veteran failed to report for the 
examination, the Board must determine on the basis of the 
record whether the inservice clinical findings are related to 
the clinical findings on the VA examination.  It is noted 
that the 1995 VA examiner did not furnish an opinion relating 
the elbow findings to the inservice notation of an elbow 
condition, and there is no other medical evidence of record 
showing such a relationship.  It is furthermore noted that, 
while a relationship is plausible given the relatively short 
period of time between the diagnosis in service and the VA 
examination finding, the Board is prevented from furnishing 
its own medical conclusion.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In short, the medical evidence of record 
does not show that the veteran's left elbow condition is 
related to service.  Without the additional medical evidence 
as requested in the remand, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left elbow disability.  

The veteran contends that service connection for a right hip 
condition is warranted.  He maintains that he has experienced 
right hip pain since service and that his hip popped and 
caused soreness.  Service medical records show that following 
his separation examination in May 1995 the veteran complained 
that his right hip popped.  There are no subsequent medical 
records until the VA examination in December 1995, when the 
veteran complained of a painful right hip area (adductor 
area) with popping.  His diagnosis was bursitis of the right 
adductor (thigh).  The veteran was scheduled for another VA 
examination in 1999 to clarify his diagnosis and determine 
whether his condition is related to the complaints in 
service.  As the veteran failed to report for the 
examination, the Board must determine on the basis of the 
record whether the inservice hip complaint is related to the 
diagnosis of bursitis on the VA examination.  The 1995 VA 
examiner did not furnish an opinion relating the diagnosis to 
the inservice hip complaint, and there is no other medical 
evidence showing such a relationship.  Moreover, the Board 
cannot furnish its own medical conclusion.  See Colvin, 
supra.  In short, the medical evidence of record does not 
show that the veteran's right hip disability is related to 
service.  Without the additional medical evidence as 
requested in the remand, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right hip disability.  

B.  Compensable Ratings for Lumbosacral Strain, Bilateral 
Shin Splints, 
and Fallen Arch of the Left Foot

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.14 provides that disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent and that the evaluation of the same 
disability under various diagnoses is to be avoided.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

Impairment of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Impairment of 
the tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation.  Impairment of the tibia 
and fibula with marked knee or ankle disability warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Mild acquired flatfoot, with symptoms relieved by built-up 
shoe or arch support, warrants a noncompensable evaluation.  
Moderate acquired flatfoot with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the foot, unilateral, 
warrants a 10 percent evaluation.  Severe unilateral acquired 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, warrants a 20 percent evaluation.  Pronounced 
unilateral acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the foot, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Slight lumbosacral strain with slight subjective symptoms 
only warrants a noncompensable evaluation.  Lumbosacral 
strain with characteristic pain on motion warrants a 10 
percent evaluation.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, or 
unilateral, in standing position, warrants a 20 percent 
evaluation.  Severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

With regard to the lumbosacral strain, the veteran contends 
that a compensable rating is warranted as he had daily 
soreness, lumbosacral spasms, sharp pains in the back of his 
legs on bending, and limitation of motion of his lumbosacral 
spine.  There is no objective medical evidence of limitation 
of motion of the lumbosacral spine for a compensable rating 
under Diagnostic Code 5292.  However, on the December 1995 VA 
examination, the veteran complained of low back pain, 
especially on sitting, and he was diagnosed with chronic low 
back pain.  With this finding, the Board concludes that the 
medical record supports a 10 percent rating under Diagnostic 
Code 5295 for pain on motion characteristic of lumbosacral 
strain.  As the record does not show any objective medical 
evidence of muscle spasm following service, the veteran's 
service connected disability does not meet the criteria for a 
20 percent rating under Code 5295.  

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 
8 Vet. App. 202 (1995), and finds that the veteran is not 
entitled to a rating in excess of 10 percent for lumbosacral 
strain.  As the veteran did not report for the scheduled VA 
examination, there is no objective medical evidence of the 
degree of the veteran's functional loss,  and the Board finds 
that the veteran's service connected disability is adequately 
rated as 10 percent disabling under Code 5295.

With regard to the bilateral shin splints, the veteran 
contends that he has experienced pain in his left knee and 
swelling and pain in his right Achilles tendon.  He maintains 
that he has pain in both shins upon squatting for two minutes 
or prolonged walking.  Prior to discharge from service, the 
veteran was treated for mild tenderness over the medial tibia 
in April 1991 and for Achilles tendonitis/bursitis in 
December 1994.  The only medical evidence of record following 
service is the December 1995 VA examination, wherein mild 
tenderness medial to tibia bilaterally with full range of 
motion was demonstrated.  Also, there was only a slight trace 
of a reflex in the left knee and left ankle.  The veteran was 
diagnosed with recurrent shin type problem.  The Board 
concludes that these clinical findings demonstrate a slight 
impairment of the tibia and fibula, and not a moderate knee 
or ankle disability, under Diagnostic Code 5262.  
Accordingly, the veteran's claim for a 10 percent rating for 
bilateral shin splints is granted.  

With regard to the fallen arch of the left foot, the veteran 
contends that he experienced pain whenever he steps up on a 
curb or uses the stairs.  The December 1995 VA examiner noted 
tenderness in the mid-longitudinal arch of the left foot with 
flattening of the arch on weight-bearing and diagnosed the 
veteran with symptomatic fallen arch.  However, there is no 
objective medical evidence of record that the veteran had 
pain on manipulation and use of the foot or whether the 
weight-bearing line was over or medial to the great toe, in 
order to meet the criteria for a 10 percent rating under 
Diagnostic Code 5276.  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for his service connected 
fallen arch of the left foot.  


ORDER

Entitlement to service connection for a left elbow disability 
is denied.  

Entitlement to service connection for a right hip disability 
is denied.  

Entitlement to a 10 percent rating for a lumbosacral strain 
is granted, subject to regulations governing the award of 
monetary benefits.  

Entitlement to a 10 percent rating for bilateral shin splints 
is granted, subject to regulations governing the award of 
monetary benefits.

Entitlement to an initial compensable rating for a fallen 
arch of the left foot is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

